DLD-287                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-1810
                                    ___________

                     COMMONWEALTH OF PENNSYLVANIA

                                          v.

                         MICHAEL JOHN PISKANIN, JR.,
                                                   Appellant
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2:12-cr-00074-001)
                    District Judge: Honorable Mary A. McLaughlin
                     ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                September 20, 2012
             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                          (Opinion filed: December 28, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Michael Piskanin Jr., a prisoner of the Commonwealth of Pennsylvania

incarcerated at SCI Cresson, has again attempted to remove his Lehigh County criminal
case, which has long since concluded,1 to the United States District Court for the Eastern

District of Pennsylvania. Referring to himself as a “Federal Law Enforcement Operative

Contractor Employee,” or “FLEOCE,” Piskanin seeks to remove his case pursuant to 28

U.S.C. § 1442(a)(1), which permits removal of a state “civil action or criminal

prosecution” against, inter alia, “any officer . . . of the United States or of any agency

thereof . . . for or relating to any act under color of such office.” He appeals the District

Court‟s denial of his removal request.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. As we explained to Piskanin

during his previous attempt at removal, to remove under 28 U.S.C. § 1442(a)(1), he must

establish that his claims are based upon his conduct “acting under” a federal office and

that “there is a causal nexus between the claims and the conduct performed under color of

a federal office.” Feidt v. Owens Corning Fiberglas Corp., 153 F.3d 124, 127 (3d Cir.



       1
        See CP-39-CR-0002072-2004. The docket for the case in question reflects that
Piskanin‟s tendency to indulge in repetitive filings is not exclusive to the federal system.
We note the following docket entry from April 20, 2012:

       “It appearing that [Piskanin] has filed innumerable and incommodious Appeals,
both in Superior Court as well as the Supreme Court of PA, in reference to which he was
convicted and sentenced to a period of State Incarceration; it appearing that the Appeals
which have been considered by the Superior Court regarding Trial and subsequent
Sentence imposed have all been Denied; that each subsequent Appeal, of which there
have been many, has alleged meritless legal arguments and contained nothing short of
harassment and personal attacks as to the character and ethical practices of this Court;
[Piskanin‟s] writings, both in the body of the „motions‟ and „petitions‟ as well as the
outside of correspondence, contain meritless accusations regarding this Court as well as
the system of justice in the County of Lehigh and suggest that the Deft may suffer from
mental illness; it is suggested that the Superior Court of PA Deny all accusations and
                                              2
1998). His “conspiratorial allegations about official retaliation against him cannot

support § 1442(a)(1) removal.” Piskanin v. United States, 461 F. App‟x 88, 89 (3d Cir.

2012). Nor has he met the test for removal under 28 U.S.C. § 1443. See Georgia v.

Rachel, 384 U.S. 780, 788 (1966). To the extent that Piskanin‟s filing was not a proper

application for removal at all, due to the lack of a pending prosecution in state court, the

District Court correctly denied it.

       Because this appeal presents no substantial question, we will summarily affirm.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. Piskanin‟s pending motions and filings, to the

extent that they request independent relief, are denied.




meritless Appeals filed on the above-captioned case number; it is ordered that the Clerk
of Courts transmit the record to the Superior Court forthwith.”
                                              3